Exhibit 10.15a

 

THE ESTEE LAUDER COMPANIES INC.

 

NON-EMPLOYEE DIRECTOR SHARE INCENTIVE PLAN

 

1.                 PURPOSE. The Estee Lauder Companies Inc. Non-Employee
Director Share Incentive Plan (the “Plan”) is intended (i) to provide incentives
which will attract, retain and motivate highly competent persons as non-employee
directors of The Estee Lauder Companies Inc. (the “Company”), and (ii) to assist
in further aligning the interests of the Company’s non-employee directors with
those of its other stockholders, by providing non-employee directors with
opportunities to acquire shares of the Class A Common Stock, par value $0.01 per
share, of the Company (“Class A Common Stock”) or to receive monetary payments
based on the value of such shares pursuant to the Benefits (as defined below)
described herein.

 

2.                 ADMINISTRATION.

 

The Plan will be administered by the Board of Directors of the Company (the
“Board”) or a committee appointed by the Board from among its members (and
references herein to the Board shall be deemed to include references to any such
committee, except as the context otherwise requires). The Board is authorized,
subject to the provisions of the Plan, to establish such rules and regulations
as it deems necessary for the proper administration of the Plan and to make such
determinations and interpretations and to take such action in connection with
the Plan and any Benefits (as defined below) granted hereunder as it deems
necessary or advisable. All determinations and interpretations made by the Board
shall be binding and conclusive on all participants and their legal
representatives.

 

The Board may employ such legal or other counsel, consultants and agents as it
may deem desirable for the administration of the Plan and may rely upon any
opinion or computation received from any such counsel, consultant or agent.
Expenses incurred by the Board in the engagement of such counsel, consultant or
agent shall be paid by the Company.

 

3.                 PARTICIPANTS. Each member of the Board who is not an employee
of the Company or any subsidiary of the Company (a “Non-Employee Director”)
shall be eligible to participate in the Plan.

 

4.                 TYPE OF BENEFITS. Benefits under the Plan shall be granted in
a combination of (a) Stock Options, (b) Stock Awards and/or (c) Stock Units
(each as described below, and collectively, the “Benefits”). Benefits may be
evidenced by agreements (which need not be identical) in such forms as the Board
may from time to time approve; provided, however, that in the event of any
conflict between the provisions of the Plan and any such agreements, the
provisions of the Plan shall prevail.

 

5.                 COMMON STOCK AVAILABLE UNDER THE PLAN.

 

(a)                Subject to the provisions of this Section 5 and any
adjustments made in accordance with Section 9 hereof, the maximum number of
shares of Class A Common Stock

 

--------------------------------------------------------------------------------


 

that may be delivered to Non-Employee Directors and their beneficiaries under
the Plan shall be 600,000 shares of Class A Common Stock, which may be
authorized and unissued or treasury shares. Any shares of Class A Common Stock
covered by a Stock Option or Stock Unit granted under the Plan, which is
forfeited, is canceled, or expires, shall be deemed not to have been delivered
for purposes of determining the maximum number of shares of Class A Common Stock
available for delivery under the Plan.

 

(b)               If any Stock Option is exercised by tendering shares of
Class A Common Stock, either actually or by attestation, to the Company as full
or partial payment in connection with the exercise of a Stock Option under the
Plan, only the number of shares of Class A Common Stock issued net of the shares
of Class A Common Stock tendered shall be deemed delivered for purposes of
determining the maximum number of shares of Class A Common Stock available for
delivery under the Plan.

 

6.                 ANNUAL STOCK OPTIONS.

 

(a)                GRANT. On the date of each Annual Meeting of Stockholders of
the Company during the term of the Plan (commencing with the Annual Meeting of
Stockholders to be held on November 11, 2011), each Non-Employee Director in
office immediately following such Annual Meeting shall be granted automatically
a Stock Option to purchase that number of whole shares of Class A Common Stock
such that the value, as determined in accordance with procedures generally
utilized by the Company for its financial reporting at the time of the grant,
does not exceed such dollar amount determined from time to time by the Board
(such amount being $100,000 for the calendar year ending December 31, 2011);
provided that in no event shall the grant exceed 5,000 shares of Class A Common
Stock (subject to adjustments made in accordance with Section 9 hereof). Stock
Options are not intended to constitute “incentive stock options” within the
meaning of Section 422 of the Internal Revenue Code of 1986, as amended (the
“Code”).

 

(b)               EXERCISE PRICE. Each Stock Option granted hereunder shall have
a per-share exercise price equal to the Fair Market Value (as defined herein) of
a share of Class A Common Stock on the date of grant (subject to adjustments
made in accordance with Section 9 hereof).

 

(c)                PAYMENT OF EXERCISE PRICE. The option exercise price may be
paid in cash or, in the discretion of the Board, by the delivery of shares of
Class A Common Stock then owned by the Non-Employee Director (to be valued at
their Fair Market Value on the date of exercise), by the withholding of shares
of Class A Common Stock for which a Stock Option is exercisable, or by a
combination of these methods. In the discretion of the Board, payment may also
be made by delivering a properly executed exercise notice to the Company
together with a copy of irrevocable instructions to a broker to deliver promptly
to the Company the amount of sale or loan proceeds to pay the exercise price. To
facilitate the foregoing, the Company may enter into agreements for coordinated
procedures with one or more brokerage firms. The Board may prescribe any other
method of paying the exercise price that it determines to be consistent with
applicable law and the purpose of the Plan, including, without limitation, in
lieu of the exercise of a Stock Option by delivery of shares of Class A Common
Stock then owned by a

 

--------------------------------------------------------------------------------


 

Non-Employee Director, providing the Company with a notarized statement
attesting to the number of shares owned, in which case upon verification by the
Company, the Company would issue to the Non-Employee Director only the number of
incremental shares to which the Non-Employee Director is entitled upon exercise
of the Stock Option. In determining which methods a Non-Employee Director may
utilize to pay the exercise price, the Board may consider such factors as it
determines are appropriate.

 

(d)               EXERCISE PERIOD.

 

(i)                GENERAL. Each Stock Option granted to a Non-Employee Director
hereunder shall become exercisable beginning on the first anniversary of the
date of grant provided that the Non-Employee Director continues to serve as a
director of the Company on such anniversary date; provided, however, any such
Stock Option granted to a Non-Employee Director shall become immediately
exercisable in the event of (A) a Change in Control of the Company (as defined
in Section 9(b) hereof), subject to Section 9(b) hereof or (B) the death of the
Non-Employee Director. Each Stock Option shall terminate on the tenth
anniversary of the date of grant unless terminated earlier pursuant to the Plan
or, for Stock Options granted before April 10, 2007, later pursuant to
Section 6(d)(iii) hereof. If a Non-Employee Director ceases to serve as a
director of the Company for any reason other than as a result of a Change in
Control or his or her death, each Stock Option granted to such person less than
one year prior to cessation of service shall immediately terminate and become
null and void upon such cessation of service.

 

(ii)               TERMINATION OF DIRECTORSHIP. If a Non-Employee Director
ceases to serve as a director of the Company, any exercisable outstanding Stock
Option previously granted to such Non-Employee Director shall, to the extent not
theretofore exercised, remain exercisable at any time up to and including a date
that is five years after the date of such cessation of service, except, for
Stock Options granted before April 10, 2007, as set forth in
Section 6(d)(iii) hereof, at which time such Stock Option shall terminate and
become null and void; provided, however, that no Stock Option shall be
exercisable later than ten years after the date of grant (except, for Stock
Options granted before April 10, 2007, as set forth in
Section 6(d)(iii) hereof); provided, further, however, if the service of a
Non-Employee Director ceases by reason other than (A) death, (B) disability (as
described in Section 22(e)(3) of the Code), (C) voluntary retirement from
service as a director of the Company, or (D) the failure of the Company to
nominate for re-election such Non-Employee Director who is otherwise eligible,
unless such failure to nominate for re-election is due to any act of (1) fraud
or intentional misrepresentation or (2) embezzlement, misappropriation or
conversion of assets or opportunities of the Company or any subsidiary, in which
case such Stock Option shall immediately terminate and become null and void.

 

(iii)              EXTENSION OF TERM. The term of exercise of any outstanding
Stock Options granted prior to April 10, 2007 that have a remaining term of less
than one year on the date of a Non-Employee Director’s death shall automatically
be extended to the first anniversary of the date of death.

 

(e)                POST-DIRECTORSHIP EXERCISES. The exercise of any Stock Option
after a Non-Employee Director ceases to serve as a director shall be subject to
satisfaction of the

 

--------------------------------------------------------------------------------


 

conditions precedent that the former Non-Employee Director neither (i) competes
with, or takes employment with or renders services to a competitor of, the
Company, its subsidiaries or affiliates without the written consent of the
Company, nor (ii) conducts himself or herself in a manner adversely affecting
the Company. If a Stock Option shall be exercised by the legal or personal
representative of a deceased Non-Employee Director or former Non-Employee
Director, or by a person who acquired a Stock Option granted hereunder by
bequest or inheritance or by reason of the death of any Non-Employee Director or
former Non-Employee Director, written notice of such exercise shall be
accompanied by a certified copy of letters testamentary or equivalent proof of
the right of such legal representative or other person to exercise such Stock
Option.

 

7.                 STOCK AWARDS FOR NEW NON-EMPLOYEE DIRECTORS. On the date of
the first Annual Meeting of Stockholders of the Company which is at least six
months after the date a Non-Employee Director is first elected to the Board,
such Non-Employee Director (provided that he or she is in office immediately
following the Annual Meeting) shall be granted automatically 2,000 shares of
Class A Common Stock (subject to adjustments made in accordance with Section 9
hereof), without restrictions, accompanied by an amount in cash for
reimbursement of income taxes related to such grant and cash reimbursement
payment.

 

8.                 ANNUAL STOCK UNITS.

 

(a)                On the date of each Annual Meeting of Stockholders of the
Company during the term of the Plan, each Non-Employee Director in office
immediately following such Annual Meeting shall be granted automatically that
number of Stock Units obtained by dividing (i) a dollar amount determined from
time to time by the Board (such amount, which constitutes the portion of the
annual retainer payable by the grant of Stock Units, being $75,000 for the
calendar year ending December 31, 2011) by (ii) the average closing price of the
Class A Common Stock for the twenty days on which trading occurred next
preceding the date of grant of the Stock Units. Each grant of a Stock Unit shall
be accompanied by a Dividend Equivalent Right (as defined below) with respect to
such Stock Unit.

 

(b)               On the first business day of the calendar year following the
year in which a Non-Employee Director ceases to serve as a director, the shares
of Class A Common Stock representing the Stock Units granted to the Non-Employee
Director shall be distributed to him or her or, in the case of his or her death,
to his or her legal or personal representative.

 

(c)                The Board may, in its discretion, allow a Non-Employee
Director to defer receipt of shares of Class A Common Stock in a manner which
complies with Section 409A of the Internal Revenue Code of 1986, as amended.

 

(d)               A “Stock Unit” means a notional account representing one share
of Class A Common Stock. A “Dividend Equivalent Right” means the right to
receive the amount of any dividend paid on the share of Class A Common Stock
represented by a Stock Unit, which shall be payable in the form of additional
Stock Units. Additional Stock Units paid in respect of Dividend Equivalent
Rights shall be subject to the same terms and conditions as the Stock Units with
which the Dividend Equivalent Rights are associated.

 

--------------------------------------------------------------------------------


 

(e)                Notwithstanding the foregoing, in no event shall a
Non-Employee Director be granted Stock Units (including Dividend Equivalent
Rights), as the case may be, pursuant to this Section 8 for greater than 5,000
shares of Class A Common Stock (subject to amendment from time to time by the
Board, and to adjustments made in accordance with Section 9 hereof) in any
calendar year.

 

9.                 ADJUSTMENT PROVISIONS; CHANGE IN CONTROL.

 

(a)                If there shall be any change in the Class A Common Stock,
through merger, consolidation, reorganization, recapitalization, stock dividend,
stock split, reverse stock split, split up, spin-off, combination of shares,
exchange of shares, dividend in kind or other like change in capital structure
or distribution (other than normal cash dividends) to stockholders of the
Company, the Board shall adjust, in a fair and equitable manner, the Plan and
each outstanding Benefit thereunder, to prevent dilution or enlargement of
participants’ rights under the Plan and such an adjustment shall be made
successively each time any such change shall occur. Such adjustment shall be
effected by one or more of the following, as applicable, as determined by the
Board of Directors: (i) adjustment of the number of Class A Common Stock and/or
kind of shares of common stock of the Company or other securities that may be
issued under the Plan, adjustment of the number of Class A Common Stock and/or
kind of shares of common stock of the Company or other securities that are
subject to outstanding Benefits, and/or where applicable, the exercise price or
purchase price applicable to such Benefits; (ii) grant of a right to receive one
or more payments of securities, cash and/or property (which right may be
evidenced as an additional Benefit under this Plan) in respect of any
outstanding Benefit, (iii) provision for the settlement of any outstanding
Benefit(other than a Stock Option) in such securities, cash and/or other
property as would have been received had the Benefit been settled in full
immediately prior to the change; provided, however, that any adjustment pursuant
to this Section 9 shall comply with or otherwise ensure exemption from
Section 409A of the Code, as applicable.

 

(b)               Notwithstanding any other provision of this Plan, if there is
a Change in Control of the Company, all then outstanding Stock Options shall
immediately become exercisable and all outstanding Stock Units shall immediately
become payable. For purposes of this Section 9(b), a “Change in Control” of the
Company shall be deemed to have occurred upon any of the following events:

 

(i)                On or after the date there are no shares of Class B Common
Stock, par value $.01 per share, of the Company outstanding, any person as such
term is used in Section 13(d) of the Exchange Act or person(s) acting together
which would constitute a “group” for purposes of Section 13(d) of the Exchange
Act (other than the Company, any subsidiary, any employee benefit plan sponsored
by the Company or any member of the Lauder family or any family-controlled
entities (collectively, the “Lauder Family”)) shall acquire (or shall have
acquired during the 12-month period ending on the date of the most recent
acquisition by such person(s)) and shall “beneficially own” (as defined in
Rule 13d-3 under the Exchange Act),

 

--------------------------------------------------------------------------------


 

directly or indirectly, at least 30% of the total voting power of all classes of
capital stock of the Company entitled to vote generally in the election of the
Board; or

 

(ii)               During any period of twelve consecutive months, either
(A) the individuals who at the beginning of such period constitute the Board of
Directors or any individuals who would be “Continuing Directors” (as hereinafter
defined) cease for any reason to constitute at least a majority thereof (B) at
any meeting of the shareholders of the Company called for the purpose of
electing directors, a majority of the persons nominated by the Board for
election as directors shall fail to be elected; or

 

(iii)               Consummation of a sale or other disposition (in one
transaction or a series of transactions) of all or substantially all of the
assets of the Company; or

 

(iv)              Consummation of a merger or consolidation of the Company
(A) in which the Company is not the continuing or surviving corporation (other
than a consolidation or merger with a wholly-owned subsidiary of the Company in
which all shares of the Company’s common stock outstanding immediately prior to
the effectiveness thereof are changed into or exchanged for common stock of the
subsidiary) or (B) pursuant to which all shares of the Company’s common stock
are converted into cash, securities or other property, except in either case, a
consolidation or merger of the Company in which the holders of the shares of
Common Stock immediately prior to the consolidation or merger have, directly or
indirectly, at least a majority of the shares of Common Stock of the continuing
or surviving corporation immediately after such consolidation or merger or in
which the Board immediately prior to the merger or consolidation would,
immediately after the merger or consolidation, constitute a majority of the
board of directors of the continuing or surviving corporation.

 

Notwithstanding the foregoing, none of the following shall constitute a Change
in Control of the Company: (A) changes in the relative beneficial ownership
among members of the Lauder Family, without other changes that would constitute
a Change in Control; or (B) any spin-off of a division or subsidiary of the
Company to its stockholders.

 

For purposes of this Section 9(b), “Continuing Directors” shall mean (x) the
directors of the Company in office on the Effective Date (as defined below) and
(y) any successor to any such director and any additional director who after the
Effective Date whose appointment or election is endorsed by a majority of the
Continuing Directors at the time of his or her nomination or election.

 

The Board, in its discretion, may determine that, upon the occurrence of a
Change in Control of the Company, each Stock Option outstanding hereunder shall
terminate within a specified number of days after notice to the holder, and such
holder shall receive, with respect to each share of Class A Common Stock subject
to such Stock Option, an amount equal to the excess of the Fair Market Value of
such shares of Class A Common Stock immediately prior to the occurrence of such
Change in Control over the exercise price per share of such Stock Option; such
amount to be payable in cash, in one or more kinds of property (including the
property, if any, payable in the transaction constituting the Change in Control)
or in a combination thereof, as the Board, in its discretion, shall determine.
The provisions contained in the preceding

 

--------------------------------------------------------------------------------


 

sentence shall be inapplicable to a Stock Option granted within six (6) months
before the occurrence of a Change in Control if the holder of such Stock Option
is subject to the reporting requirements of Section 16(a) of the Exchange Act
and no exception from liability under Section 16(b) of the Exchange Act is
otherwise available to such holder.

 

10.               NONTRANSFERABILITY. Stock Options and Stock Units granted
under the Plan to a Non-Employee Director shall not be transferable otherwise
than by will or the laws of descent and distribution, and shall be exercisable,
during the Non-Employee Director’s lifetime, only by the Non-Employee Director.
In the event of the death of a Non-Employee Director, each Stock Option
theretofore granted to him or her shall be exercisable during such period after
his or her death and by such persons as set forth in Section 6 above.
Notwithstanding the foregoing, at the discretion of the Board, an award of a
Stock Option or Stock Unit may permit the transferability of any such Stock
Option or Stock Unit by a Non-Employee Director solely to the Non-Employee
Director’s spouse, siblings, parents, children and/or grandchildren, or to
trusts for the benefit of such persons, or to partnerships, corporations,
limited liability companies or other entities owned solely by such persons,
including trusts for such persons, subject to any restriction included in the
award of the Stock Option or Stock Unit.

 

11.               OTHER AWARDS AND PROVISIONS. The award of any Benefit under
the Plan may also be subject to such other provisions (whether or not applicable
to the Benefit awarded to any other Non-Employee Director) as the Board
determines appropriate. The Board also may make any other awards to Non-Employee
Directors as are consistent with the purposes of this Plan with such terms and
conditions as the Board may determine in its sole discretion.

 

12.               ISSUANCE OF STOCK CERTIFICATES AND RELATED MATTERS. The
Company may endorse such legend or legends upon the certificates for shares of
Class A Common Stock issued under this Plan and may issue such “stop transfer”
instructions to its transfer agent in respect of such shares as the Board, in
its sole discretion, determines to be necessary or appropriate to (i) prevent a
violation of, or to perfect an exemption from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”) or (ii) implement
the provisions of the Plan and any agreement between the Company and the
Non-Employee Director. Notwithstanding any other provision of the Plan, the
Company shall have no obligation to deliver any shares of Class A Common Stock
under the Plan or make any other distribution of Benefits under the Plan unless
such delivery or distribution would comply with all applicable laws (including,
without limitation the Securities Act), and the applicable requirements of any
securities exchange or similar entity.

 

13.               FAIR MARKET VALUE. For purposes of this Plan and any Benefits
awarded hereunder, Fair Market Value shall be the closing price of the Class A
Common Stock on the date of calculation (or on the last preceding trading date
if Class A Common Stock was not traded on such date) if the Class A Common Stock
is readily tradable on a national securities exchange or other market system,
and if the Class A Common Stock is not readily tradable, Fair Market Value shall
mean the amount determined in good faith by the Board as the fair market value
of the Class A Common Stock.

 

--------------------------------------------------------------------------------


 

14.               TENURE. A Non-Employee Director’s right, if any, to continue
to serve as a director of the Company or any of its subsidiaries or affiliates
shall not be enlarged or otherwise affected by his or her designation as a
participant under this Plan.

 

15.               UNFUNDED PLAN. Non-Employee Directors shall have no right,
title, or interest whatsoever in or to any investments that the Company may make
to aid it in meeting its obligations under the Plan. Nothing contained in the
Plan, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship between the
Company and any Non-Employee Director, beneficiary, legal representative or any
other person. To the extent that any person acquires a right to receive payments
from the Company under the Plan, such right shall be no greater than the right
of an unsecured general creditor of the Company. All payments to be made
hereunder shall be paid from the general funds of the Company and no special or
separate fund shall be established and no segregation of assets shall be made to
assure payment of such amounts except as expressly set forth in the Plan. The
Plan is not intended to be subject to the Employee Retirement Income Security
Act of 1974, as amended.

 

16.               NO FRACTIONAL SHARES. No fractional shares of Class A Common
Stock shall be issued or delivered pursuant to the Plan. The Board shall
determine whether cash or other property shall be issued or paid in lieu of
fractional shares or whether such fractional shares or any rights thereto shall
be forfeited or otherwise eliminated.

 

17.               AMENDMENT AND TERMINATION. The Board may amend the Plan from
time to time or suspend or terminate the Plan at any time. However, no amendment
shall have a material adverse effect on an outstanding Stock Option or Stock
Unit without the consent of the holder. No amendment of the Plan may be made
without approval of the stockholders of the Company if required by applicable
law or by any listing agreement to which the Company is a party with a national
securities exchange or other market system.

 

18.               GOVERNING LAW. This Plan, Benefits granted hereunder and
actions taken in connection herewith shall be governed and construed in
accordance with the laws of the State of New York (regardless of the law that
might otherwise govern under applicable New York principles of conflict of
laws).

 

19.               EFFECTIVE DATE. The Plan shall be effective as of November 9,
2000 (the “Effective Date”), amended and restated effective November 9, 2007 and
amended effective July 14, 2011.

 

--------------------------------------------------------------------------------